DETAILED ACTION
A second Final Office Action is presented below because although the Patent Board Decision of 1/03/2022, reversed the 35 USC 103 rejection of record, there are claim Objections, 35 USC 112(a) rejections and 35 USC 112(b) rejections that stand and require Applicant’s response.

PTAB Decision
On 1/03/2022, a Patent Board Decision was filed, noting that the Examiner was reversed for the 35 USC 103 rejection of claims 1-3, 5-6, 13 and 19 (as presented on 9/30/2019) over Hageman in view of the combination of Dahlleine, Koenig, Paltzer and Yatcilla.  
The appeal of 7/30/202 does not argue the 35 USC 1112(a) and 35 USC 112(b) rejections of record, of 11/27/2019.  Therefore, although the obviousness rejection, presented 11/27/2019, was reversed, the claim Objections, 35 USC 1112(a) and 35 USC 112(b) rejections, stand and are presented below.     

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7, 13 and 19 are rejected herein.


Claim Objections
All claims are objected to for failing to use proper formatting. MPEP 608.01(i) states: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. Also see 706.01 Contrasted With Objections [R-11.2013], for grounds for objection.
For clarification: A transitional phrase separates the preamble and the body of the claim, wherein the first indent is to occur after the transitional phrase (comprising, consists of, etc…)  In this case, that does not occur.
Claim 1 is toward a composition, however, there is no transitional phrase between the composition claimed and  a dry matter content, the first components, unless Applicant is attempting to claim a Jepson claim, signifying that the dry matter content is known, there must be a transitional phrase between the two.
For example:
A composition comprising:
a dry matter content of at least 3 wt%, wherein the dry matter content is containing:…







Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and all claims dependent on it are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
Claim 1 recites: “A composition -with a dry matter content of at least 3 wt%, the dry matter content containing:”, however, when looking to the original Disclosure, for support, there is nothing that indicates that any composition with a dry matter content of at least 3 wt%, is disclosed. Only composition that are derived only from potatoes are discussed/disclosed.
Further it is noted that the potato derived composition made and its ingredients therein are derived only from potatoes, therefore the claim of: “wherein the dry matter is derived only from potato” is also not supported because all the ingredients are derived from potatoes.


The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and all claims dependent on it are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is missing a transitional phrase, between the preamble and the first component, a dry matter content, such as: comprising, consisting of, or some other, which makes it unclear if the claim is open or closed. 

In Claim 1, it is unclear as to how the limitation: “the dry matter of at least 3 wt%” further limits the claimed composition. If it is the Applicant’s intent for said limitation to be an ingredient of the composition claimed, then it should be placed in the body of the claim. 

Such a limitation is unclear in the preamble because it is unclear if it is Applicant’s intention to recite a Jepson claim, wherein said ingredient is being identified as already known in the art, or if it is a limitation of the claim.  Further, said dry matter does not limit the structure of the claim. 


A composition with at least 3 wt% dry matter, then the body of the claim is only toward the single ingredient, not the composition as a whole.
It is unclear as to how the components in a single component of the composition claimed (i.e. a flavoring composition) provides scope for the composition as a whole.
Further, the scope of the claimed composition as a whole is unclear with regards to how much of the claimed ingredients are in it since all of the limitations are toward a single ingredient that may be used in 3.1 wt% or 100 wt%, which is extremely broad and therefore the scope of the physical and chemical structure of the claimed composition is also unclear.

Claim 1 recites a first group of free amino acids, selected from A, B, C… and combinations thereof, however the term “group” imparts multiple things, therefore it is unclear if Applicant is attempting to claim a Markush group (at least one selected from a first group of amino acids consisting of: A, B, C…and combinations thereof); or something else. The same follows for the second group claimed.

Claim 1 initially makes GLU optional, then requires it presence, which presents a broad range and narrow range in the same claim, which is indefinite. Claim 2 presents a similar problem.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793